DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of an After Final Amendment and Remarks filed on 04/08/21 and an IDS filed on 04/07/21. Claims 1, 8, 15 and 22 have been amended and no claims have been added or cancelled. Accordingly, claims 1-2, 4-6, 8, 10-16, 20 and 22 remain pending and under examination on the merits. 
Applicants Amendments and Arguments have placed the pending claims in condition for allowance. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest an emulsion polymer system for agrochemical use including coating a seed comprising a combination of stabilizer polymer monomers a Tg in the range of 30 to 300 C and a molecular weight of 6,500 to 10,000 a water insoluble core polymer and wherein the seeds exhibit increase in growth rate, water uptake and/or reduced dust given off. 
Wiand et al teach polymeric compositions used as seed coatings which result in increased yield. However Wiand is silent with regard to the molecular weight of the stabilizer polymers and the coating limits the amount of water uptake.  Tang teach a molecular weight range of from 5,000 to 100,000. As Applicants have persuasively argued “A person of ordinary skill in the art would have no rationale for modifying Tang, which teaches the suitability of graft copolymers having molecular weights of 5,000 to 100,000 to arrive at the stabiliser polymers of the claims having molecular weights of 6,500 to 10,000 that result in at least two of the recited benefits of: a higher average growth stage within a 6-day incubation period of at least 225% up to 625% compared to an untreated seed surface, an increased water uptake compared to an untreated seed surface and a reduction in dust given off of at least 25% up to 40% compared to an untreated seed surface”. Grablowitz is able silent with regard to the molecular weight.  
Claims 1-2, 4-6, 8, 10-16, 20 and 22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
                                                                                     /Mina Haghighatian/


Mina Haghighatian
Primary Examiner
Art Unit 1616